Opinion by
Williams, J.,
In an action of trespass Eisenhard sought to recover from Schmoyer damages for the alienation of Mrs. Eisen*291hard’s affections. A nonsuit was refused. Defendant offered no evidence. The jury found for plaintiff and subsequently the court entered judgment for defendant n. o. v.
From the evidence the jury might have found the following facts: July 31, 1911, defendant became a boarder in plaintiff’s house. Plaintiff was employed by defendant as foreman in his stone quarry. In April, 1913, plaintiff sold his home to defendant. Domestic friction developed and Schmoyer sided with the wife. Plaintiff several times expressed a desire that Schmoyer should find another boarding house. While Schmoyer frequently went driving with Mrs. Eisenhard, they were always accompanied by her fourteen-year-old son with one exception, and that ivas a trip to a near neighbor in daylight. January 1,1916, plaintiff moved out of the house pursuant to a notice to quit from Schmoyer, who had remarked that Mrs. Eisenhard and her children need not go if they did not want to. Mrs. Eisenhard refused to leave with her husband.
‘ It was incumbent upon plaintiff to prove that defendant was the active moving cause of the separation, and that he exercised an improper influence as a pursuer, wilfully and with intent to deprive plaintiff of the society and affection of his wife: Stewart v. Hagerty, 251 Pa. 603. The acts of intimacy proven were not inconsistent with the relation of boarder, and the fact that the wife remained in defendant’s house creates no liability, unless it appears that she did so because of an improper influence exercised by defendant in derogation of her husband’s marital rights.
The judgment is affirmed.